Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 09/20/2022 is acknowledged.
Accordingly, claims 1-16 are pending with claims 5-10 and 12-15 withdrawn. Claims 1-4 and 11 are examined herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 1, 2, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borrman et al. US 4526744 in view of Gronlund US 5896436.
Regarding claim 1, Borrman discloses a fuel assembly for a boiling water reactor (col 2 ln 37-39), the fuel assembly extending along a fuel assembly axis (Fig. 1) and comprising: 
a base (16) including a lower tie plate (19); 
a head (31) including an upper tie plate (22) and a lift handle (33); 
a bundle of fuel rods (2) extending axially between the lower tie plate and the upper tie plate (see Fig. 1); 
a water channel (17) extending within the bundle of fuel rods (2) to axially connect the base (16) to the head (31)); and
a tie rod (2’) extending between the base and the head (See Fig. 1; Col 3 ln 46-51), the tie rod being axially fixed to the base (Col 3 ln 54-55) and connected to the head via a connection assembly comprising a stopping member (25’) configured to abut an abutting surface of the head (Col 3 ln 52-53; the nuts 25’ abut the top surface of 22) for limiting a downward movement of the base relative to the head during lifting of the fuel assembly (Col 3 ln 58-59 “this arrangement, the tie rods 2" can transmit tensile force from above to the bottom grids” and therefore have sufficient structure such that they limit a downward movement of the base relative to the head), in case of a breakage of the water channel (the tie rods transmit force from the head to the base and therefore have sufficient structure such that they can limit the movement in case of a breakage of the water channel). 
Borrman suggests that the load is transferred by the water channel (Col 3 ln 16-20, Col 3 ln 30-35) but does not explicitly state that the water channel extends through the bundle such that a load of the base is transferred to the head via the water channel. Gronlund, however, teaches that it is known in a fuel assembly with a water tube to arrange the water tube in a tensile-force-transmitting connection between the top and bottom tie plates (Col 2 ln 42-45). It would have been obvious to modify the water channel of Borrman with the water tube of Gronlund as it produces no unexpected results. As Gronlund teaches, such a feature is known in the art and provides the predictable advantage of fixing the top tie plate and transferring part of the load to the bottom tie plate (Col 2 ln 46-48). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Borrman further discloses wherein the connection assembly is configured such that load of the base is transferred to the head via the tie rod only once the water channel has broken (Col 3 ln 58-59; the tie rods can transmit tensile force between the base and the head and therefore has sufficient structure such that if a water channel breakage were to occur the connection assembly would transfer the total load of the base to the head via the tie rod). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Borrman further discloses wherein the stopping member is fixedly attached to an upper end of the tie rod (25’ is attached to the upper end of 2’).  
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Borrman discloses wherein the tie rod form an auxiliary load chain that transfers load between the base and the head in case of a breakage of the water channel (Col 3 ln 58-59; the tie rods can transmit tensile force between the base and the head and therefore has sufficient structure such that if a water channel breakage were to occur the tie rod would transfer the total load of the base to the head) and in this combination Gronlund teaches wherein the water channel forms a main load chain (Col 2 ln 42-45). Such a modification provides the same predictable advantages as described above in claim 1. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Borrman et al. US 4526744 in view of Gronlund US 5896436 and further in view of Long et al. US 3953287.
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Borrman as modified by Gronlund teaches the conditional limitations wherein when the water channel is operational the load of the base is transferred to the head via the water channel and when the water channel is broken to transfer the load of the base to the head via the tie rod. Borrman nor Gronlund explicitly disclose the connection assembly is configured to allow axial sliding of the tie rod. 
Long teaches Long teaches a tie rod (Fig. 2) connection assembly configured to allow axial sliding of the tie rod relative to the head (Col 3 ln 39-41, Col 3 ln 51-56) and to axially stop the tie rod (Col 3 ln 64-66). It would have been obvious to one of ordinary skill in the art to modify the connection assembly of Borrman with the axial sliding of Long for the predictable advantage of providing preventing the end plate from moving outwardly and freeing the fuel rods from the upper end plate (Col 4 ln 10-16).
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Borrman does not discloses a return member. 
Long teaches a tie rod (Fig. 2) connection assembly comprising a return member (24) for urging a stopping member (28) away from an abutting surface (surface of 14; Col 2 ln 53-56). It would have been obvious to one of ordinary skill in the art to modify the connection assembly of Borrman with the stopping member of Long for the predictable advantage of providing a force acting against the upper end place in a direction of the lower end plate (Col 2 ln 53-56) and preventing the end plate from moving outwardly and freeing the fuel rods from the upper end plate (Col 4 ln 10-16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646